 J. C. PITMAN & SONS, INC.369J. C.-Pitman&Sons, Inc. and-In- ternational-Union of.-Electrical;Radio and Machine Workers, CIO;Petitioner.-Case No. 1=RC=14079. ^October 12,1955SUPPLEMENTAL DECISION, DIRECTION, AND ORDERPursuant to a Decision and Direction of Election 1 in the above-entitled proceeding, dated July 20, 1955, an election by secret ballotwas conducted on August 12, 1955, under the direction and supervisionof the Regional Director for the First Region among the productionand maintenance employees at the Employer's Concord, New Hamp-shire, plant.At the conclusion of the election the parties were fur-nished a tally of ballots.The tally showed that there were 39 eligiblevoters, and that 25 cast ballots, of which 16 were cast for the Petitionerand 9 were cast against it. There were 11 challenged ballots, a numbersufficient to affect the results of the election.Thereafter the RegionalDirector investigated the issues raised by the challenges, all of whichwere made by the Petitioner.On- September 6, 1955, the Regional Director issued his report onchallenged ballots.On September 19, 1955, the Employer filed timelyexceptions to the report.The Petitioner has filed no exceptions to thereport.In his report the Regional Director recommended that the challengesto the ballots of Eastabrook, Snow, Taylor, and Heaney be overruled,and that the challenge to the ballot of Monaco be sustained.As moexceptions have been taken to these recommendations, they are herebyadopted.The Regional Director recommended further that the challenges tothe ballots of Burger and Collins be sustained, as they were found tobe students hired for temporary work during the summer.He foundthat Martels, Lagos, Raymond, and Tewksbury, who were challengedon the ground that they were supervisors, assigned work and had au-thority to recommend wage increase for other employees and weretherefore supervisors.He accordingly recommended that the chal-lenges to their ballots be sustained.Finally, as the four ballots, as towhich he had recommended that the challenges be overruled, wouldnot be determinative of the election, the Regional Director recom-mended that the Petitioner be certified as bargaining representativeof the employees in the appropriate unit.In its exceptions, the Employer asserts, contrary to the RegionalDirector's findings, that Burger and Collins were not hired on a tem-porary basis but as regular full-time employees and that Martels,Lagos, Raymond, and Tewksbury' do not assign work, and have noiNot reported in printed volumes of Board Decisions and Orders.114 NLRB No. 72 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthority to recommend wage increases.The Employer asks that ahearing be held to resolve the issues raised by its exceptions.The Board has considered the Regional Director's report and theEmployer's exceptions thereto and finds that they raise substantialand material issues of fact with respect to the eligibility of Burger;Collins, Martels, Lagos, Raymond, and Tewksbury, which may best beresolved by a hearing.However, we shall order that such a hearingbe held only if it should develop, after the opening of the ballots here-inafter directed to be opened and counted, that the remaining sixchallenged ballots may be determinative of the results of the election.(The Board directed that the Regional Director for the First Regionshall, within ten (10) days from the date of this Direction, open andcount the ballots of Maurice Eastabrook, Ezra Snow, Arnold Taylor,and James Heaney, and serve upon the parties a supplemental tallyof ballots.]ORDERIT IS HEREBY ORDERED that, if upon the opening and counting of thefour ballots above described, the challenged ballots of Joseph Burger,Peter Collins, Conrad Martels, Peter Lagos, Edward Raymond, andFrancis Tewksbury are still sufficient in number to affect the results ofthe election, the Regional Director shall hold a hearing for the purposeof determining the eligibility of these employees.IT IS FURTHER ORDERED that the hearing officer designated for thepurpose of conducting such hearing, shall prepare and cause to beserved upon the parties a report containing resolutions of credibilityof witnesses, findings of fact, and recommendations to the Board asto the disposition of the challenges.Within 10 days from the date ofthe issuance of such report, any party may file with the Board in Wash-ington, D. C., an original and six copies of exceptions. The party filingthe same shall serve a copy thereof upon each of the other parties, andthe Regional Director. If no exceptions are filed thereto, the Boardwill adopt the recommendations of the hearing officer.Great Falls Employers Council,Inc.andRonald Mauer, Peti-tionerandRetail Clerks International Association,Local No.57.Case No. 19-RD-88. October 10, 1955DECISION AND ORDERUpon a petition duly filed underSection 9(c) of the National LaborRelationsAct, ahearing was held beforeAlbertL. Gese, hearingoffi-114 NLRB No. 78.